DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 10, 14 and 16-17 are objected to because of the following informalities:
Claim 10 recites: “at its first end portion” in lines 27-28 and “at its second end portion” in line 29. Examiner recommends changing to: “a first end portion” and “a second end portion” respectively. 
Claim 10 recites: “an the third or fourth, respectively, end”, which should read: “the third end  and fourth end respectively”.
Claim 14 
Claim 16 recites: “the end portion is bent”. Examiner recommends changing to ”the first end portion or the second end portion is bent” .
Claim 17 recites: “at its end portion”. Examiner recommends changing to “the first end portion and the second end portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites: “moveable with it” in line 10. It is unclear as to what “it” is referring to. The metes and bounds of the claims are unclear.
Claim 10 recites: “the respective tensioning arm” in lines 21-22. There is insufficient antecedent basis for these limitations in the claim.
Claim 10 
Claim 10 recites the limitation "the particular element" in line 23 and “the moveable connection” in line 26.  There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitation "the region encompassed" in line 34. There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitation “the tensioning arm”. There is insufficient antecedent basis for this limitations in the claim. It is unclear which of the “first tensioning arm” and “second tensioning arm” this is referring to. The metes and bounds of the claims are unclear.
Claim 12 recites the limitation "the transitions" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant may amend to: “the first element and the second element”.
Claim 14 recites the limitation "the end portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which of the “first end portion” and “second end portion” this refers to. The metes and bounds of the claims are unclear.
 Claims 13, 15-18 are indefinite by virtue of their dependence on claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Sato (US 2015/0204471 A1) hereinafter Sato.
Regarding claim 10, Sato teaches a connection device (10) for an exhaust gas turbocharger (Figs. 5-8; para. 0033) comprising:
an essentially bent first element (11) (Figs. 5-8; para. 0051) and;
an essentially bent second element (12) (Figs. 5-8; para. 0051),
wherein the first element comprises a radially extending first tensioning arm (15,51) at a first end (Figs. 5-8; para. 0055), and wherein the second element comprises a radially extending second tensioning arm (15,51) at the first end (Figs. 5-8; para. 0055), and wherein a third end of the first element facing away from the first end is formed opposite a fourth end of the second element and facing away from the second end (Fig. 5-8 and Sato, annotated FIG. 6 below) which is moveable with it, and 
wherein the first tensioning arm (15, 51) comprises a first stop (54) facing away from the third end (Figs. 5-6; para. 0055), and 
wherein the second tensioning arm (15, 51) comprises a second stop (54)  opposite the first stop (54) (Figs. 5-6; para. 0055), and
wherein the first tensioning arm (15, 51) and the second tensioning arm (15, 51) are connectable by a first connecting element (22, 23) (Figs. 5-8; para. 0056) of the connection device, and wherein the second end and the fourth end are moveably 
wherein the first element (11) comprises the moveable connection by means of the second connecting element (21) (Figs. 5-8) at its first end portion facing away from the first tensioning arm (15, 51) with the second element (12) at its second end portion facing away from the second tensioning arm (15, 51) (Figs. 5-8 and Sato, annotated FIG. 6 below), and 
wherein at least one of the first element or the second element is formed in a profiled manner at least in the region of the second connecting element (21) (Figs. 5-8), and 
wherein at least in the region encompassed by the second connecting element (21), at least one of the first element (11) or the second element (12) comprised a U-shaped cross section (Figs. 5-8, para. 0024).

    PNG
    media_image1.png
    543
    803
    media_image1.png
    Greyscale


Regarding claim 11, Sato teaches all the claimed limitations as stated above in claim 10. Sato further teaches a cross section of the transition is formed variable starting from the tensioning arm (15, 51) in the direction of the supporting portion (Figs. 5-8 and Sato, annotated FIG. 6 above).
Regarding claim 12, Sato teaches all the claimed limitations as stated above in claim 10. Sato further teaches wherein a tensile stress at an inner circumference and a compressive stress, respectively, at an outer circumference  is generated in the region of the transitions which enable an elastic deformation of the transitions  for contact-making between the stops (54) (para. 0026, Fig. 8).
Regarding claim 13, Sato teaches all the claimed limitations as stated above in claim 10. Sato further teaches the first tensioning arm  and the second tensioning arm  
Regarding claim 14, Sato teaches all the claimed limitations as stated above in claim 10. Sato further teaches the elements are formed comprising a U-shaped cross section profile (Figs. 5-8, para. 0024).
Regarding claim 15, Sato teaches all the claimed limitations as stated above in claim 10. Sato further teaches the second connecting element (21) is formed as a chain link (para. 0055; Figs. 5-8), and wherein at least one of the first element or the second element are formed to be inserted through the chain link (para. 0055; Figs. 5-8).
Regarding claim 16, Sato teaches all the claimed limitations as stated above in claim 10. Sato further teaches the end portion is bent (para. 0053), encompassing the second connecting element at least partially (Figs. 5-8).
Regarding claim 17, Sato teaches all the claimed limitations as stated above in claim 10. Sato further teaches at least one of the first element (11) or the second element (12) comprises a safety element (14) at its end portion comprising the second connecting element (21), which is formed encompassing the second connecting element (13) at least partially (Figs. 5-8, para. 0053).
Regarding claim 18.
Claim(s) 10-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Motoyama (US 2017/0328501 A1).
Regarding claim 10, Motoyama teaches a connection device (10) (Figs. 1-14; paras. 0023-0026) for an exhaust gas turbocharger ( it is noted that “for an exhaust turbocharger is statement of an intended use)  comprising:
an essentially bent first element (11, top) (Figs. 1-11; para. 0023-0026) and;
an essentially bent second element (11, bottom) (Figs. 1-11; para. 0023-0026),
wherein the first element comprises a radially extending first tensioning arm (11b) at a first end (Figs. 1-11; para. 0026), and wherein the second element comprises a radially extending second tensioning arm (11b) at the first end (Figs. 1-11; para. 0026), and wherein a third end of the first element facing away from the first end is formed opposite a fourth end of the second element and facing away from the second end (Figs. 1-11 and Motoyama, annotated FIG. 2 below) which is moveable with it, and 
wherein the first tensioning arm (11b) comprises a first stop (11d) facing away from the third end (Figs. 1-11; para. 0026), and 
wherein the second tensioning arm (11b) comprises a second stop (11d)  opposite the first stop (11d) (Figs. 1-11; para. 0026), and
wherein the first tensioning arm (11b) and the second tensioning arm (11b) are connectable by a first connecting element (13) (Figs. 1-11; para. 0026) of the connection device, and wherein the second end and the fourth end are moveably connected to each other by a second connecting element (12) (Figs. 1-11; para. 0026) and wherein a transition (Figs. 1-1 and Motoyama, annotated FIG. 2 below) is elastically formed between the respective tensioning arm and a supporting portion of the particular 
wherein the first element (11) comprises the moveable connection by means of the second connecting element (12) (Figs. 1-11) at its first end portion facing away from the first tensioning arm (11b) with the second element (11b) at its second end portion facing away from the second tensioning arm (11b) (Figs. 1-11 and Motoyama, annotated FIG. 2 below), and 
wherein at least one of the first element or the second element is formed in a profiled manner at least in the region of the second connecting element (12) (Figs. 5-8), and 
wherein at least in the region encompassed by the second connecting element (12), at least one of the first element (11b) or the second element (11b) comprised a U-shaped cross section (Figs. 1-11, para. 0005).




    PNG
    media_image2.png
    671
    823
    media_image2.png
    Greyscale



Regarding claim 11, Motoyama teaches all the claimed limitations as stated above in claim 10. Motoyama further teaches a cross section of the transition is formed variable starting from the tensioning arm (11b) in the direction of the supporting portion (Figs. 1-11 and Sato, annotated FIG. 2 above).
Regarding claim 12, Motoyama teaches all the claimed limitations as stated above in claim 10. Motoyama further teaches wherein a tensile stress at an inner circumference and a compressive stress, respectively, at an outer circumference  is 
Regarding claim 13, Motoyama teaches all the claimed limitations as stated above in claim 10. Motoyama further teaches the first tensioning arm and the second tensioning arm extend oppositely directed prior to being subjected to a preload force of the first connecting element, wherein in the region of the stops a maximum distance (distance between stops 11b; Fig. 6) between the tensioning arms is formed (Fig. 1-11).
Regarding claim 14, Motoyama teaches all the claimed limitations as stated above in claim 10. Motoyama further teaches the elements are formed comprising a U-shaped cross section profile (Figs. 1-11, para. 0005).
Regarding claim 15, Motoyama teaches all the claimed limitations as stated above in claim 10. Motoyama further teaches the second connecting element (12) is formed as a chain link (para. 0055; Figs. 5-8), and wherein at least one of the first element or the second element are formed to be inserted through the chain link (para. 0025; Figs. 1-11).
Regarding claim 16, Motoyama teaches all the claimed limitations as stated above in claim 10. Motoyama further teaches the end portion is bent (Figs.1-11), encompassing the second connecting element at least partially (Figs. 5-8).
Regarding claim 17, Motoyama teaches all the claimed limitations as stated above in claim 10. Motoyama further teaches at least one of the first element (11) or the second element (11) comprises a safety element (11a) at its end portion comprising the second connecting element (12), which is formed encompassing the second connecting element (13) at least partially (Figs. 1-11, para. 0025).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 2010/0296925 A1) in view of Motoyama.
Regarding claim 1, Sakai teaches a connection device (4) for an exhaust gas turbocharger (para. 0031, Figs. 1A-5B)  comprising:
an essentially bent first element (4a, top) (Figs. Figs. 1A-5B; para. 0031-0034) and;
an essentially bent second element (4a, bottom) (Figs. Figs. 1A-5B; para. 0031-0034),
wherein the first element comprises a radially extending first tensioning arm (4b) at a first end (Fig. 1B; para. 0036), and wherein the second element comprises a radially extending second tensioning arm (4b) at the first end (Fig. 1B; para. 0036), and wherein a third end of the first element facing away from the first end is formed opposite a fourth end of the second element and facing away from the second end (Fig. 1B and Sakai, annotated FIG. 1B below) which is moveable with it, and 
wherein the first tensioning arm (4b) and the second tensioning arm (4b) are connectable by a first connecting element (4d) (Figs. 1B; para. 0036) of the connection device, and wherein the second end and the fourth end are moveably connected to 
wherein the first element (4b) comprises the moveable connection by means of the second connecting element (4e) (Fig. 1B) at its first end portion facing away from the first tensioning arm (4b) with the second element (4b) at its second end portion facing away from the second tensioning arm (4b) (Fig. 1B and Sakai, annotated FIG. 2 below), and 
wherein at least one of the first element or the second element is formed in a profiled manner at least in the region of the second connecting element (4e) (Fig. 1B), and 
wherein at least in the region encompassed by the second connecting element (4e), at least one of the first element (4b) or the second element (4b) comprised a U-shaped cross section (Fig. 1B).
Sakai fails to teach wherein the first tensioning arm comprises a first stop facing away from the third end (Figs. 1-11; para. 0026), and 
wherein the second tensioning arm comprises a second stop opposite the first stop, and the transition is elastically formed.
However, Motoyama teaches a connection device (10) (Figs. 1-14; paras. 0023-0026) for an exhaust gas turbocharger ( it is noted that “for an exhaust turbocharger is statement of an intended use)  comprising:

an essentially bent second element (11, bottom) (Figs. 1-11; para. 0023-0026),
wherein the first element comprises a radially extending first tensioning arm (11b) at a first end (Figs. 1-11; para. 0026), and wherein the second element comprises a radially extending second tensioning arm (11b) at the first end (Figs. 1-11; para. 0026), and wherein a third end of the first element facing away from the first end is formed opposite a fourth end of the second element and facing away from the second end (Figs. 1-11 and Motoyama, annotated FIG. 2 below) which is moveable with it, and 
wherein the first tensioning arm (11b) comprises a first stop (11d) facing away from the third end (Figs. 1-11; para. 0026), and 
wherein the second tensioning arm (11b) comprises a second stop (11d)  opposite the first stop (11d) (Figs. 1-11; para. 0026), and
wherein the first tensioning arm (11b) and the second tensioning arm (11b) are connectable by a first connecting element (13) (Figs. 1-11; para. 0026) of the connection device, and wherein the second end and the fourth end are moveably connected to each other by a second connecting element (12) (Figs. 1-11; para. 0026) and wherein a transition (Figs. 1-1 and Motoyama, annotated FIG. 2 below) is elastically formed between the respective tensioning arm and a supporting portion of the particular element (paras. 0023, 0027, 0042), which extends between the tension arm and the third or fourth, respectively end (Figs. 5-8 and Sato, annotated FIG. 6 below) to reduce stress in both tensioning arms, and 
wherein the first element (11) comprises the moveable connection by means of the second connecting element (12) (Figs. 1-11) at its first end portion facing away from 
wherein at least one of the first element or the second element is formed in a profiled manner at least in the region of the second connecting element (12) (Figs. 5-8), and 
wherein at least in the region encompassed by the second connecting element (12), at least one of the first element (11b) or the second element (11b) comprised a U-shaped cross section (Figs. 1-11, para. 0005).

    PNG
    media_image3.png
    506
    779
    media_image3.png
    Greyscale

	Both Sakai and Motoyama teaches similar connecting device for clamping structures in turbomachine.

Regarding claim 11, Sakai as modified by Motoyama teaches all the claimed limitations as stated above in claim 10. Saka as modified by Motoyama further teaches a cross section of the transition is formed variable starting from the tensioning arm (11b) in the direction of the supporting portion (Motoyama, Figs. 1-11 and Motoyama, annotated FIG. 2 above).
Regarding claim 12, Sakai as modified Motoyama teaches all the claimed limitations as stated above in claim 10. Sakai as modified Motoyama further teaches wherein a tensile stress at an inner circumference and a compressive stress, respectively, at an outer circumference  is generated in the region of the transitions which enable an elastic deformation of the transitions for contact-making between the stops (11d) (Motoyama, para. 0042, Fig. 1-11).
Regarding claim 13, Sakai as modified Motoyama teaches all the claimed limitations as stated above in claim 10. Sakai as modified Motoyama further teaches the first tensioning arm and the second tensioning arm extend oppositely directed prior to being subjected to a preload force of the first connecting element, wherein in the region 
Regarding claim 14, Sakai as modified Motoyama teaches all the claimed limitations as stated above in claim 10. Sakai as modified Motoyama further teaches the elements are formed comprising a U-shaped cross section profile (Motoyama, Figs. 1-11, para. 0005).
Regarding claim 15, Sakai as modified Motoyama teaches all the claimed limitations as stated above in claim 10. Sakai as modified Motoyama further teaches the second connecting element (12) is formed as a chain link (para. 0055; Figs. 5-8), and wherein at least one of the first element or the second element are formed to be inserted through the chain link (Motoyama, para. 0025; Figs. 1-11).
Regarding claim 16, Sakai as modified Motoyama teaches all the claimed limitations as stated above in claim 10. Motoyama further teaches the end portion is bent (Motoyama, Figs.1-11), encompassing the second connecting element at least partially (Motoyama, Figs. Figs. 1-11).
Regarding claim 17, Sakai as modified Motoyama teaches all the claimed limitations as stated above in claim 10. Sakai as modified Motoyama further teaches at least one of the first element (11) or the second element (11) comprises a safety element (11a) at its end portion comprising the second connecting element (12), which is formed encompassing the second connecting element (13) at least partially (Motoyama, Figs. 1-11, para. 0025).
Regarding claim 18, Sakai as modified Motoyama teaches all the claimed limitations as stated above in claim 10. Sakai as modified Motoyama further teaches an .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US 2008/0197627 A1 discloses the connection device for fastening two casings sections of a turbocharger as substantially including the first and second stops  extending from the tensioning arms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MAXIME M ADJAGBE/           Examiner, Art Unit 3745                                                                                                                                                                                             

/WOODY A LEE JR/           Supervisory Patent Examiner, Art Unit 3745